 
 
I 
108th CONGRESS 2d Session 
H. R. 4933 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Delahunt (for himself, Mr. Markey, Mr. Capuano, Mr. Frank of Massachusetts, Mr. Lynch, Mr. McGovern, Mr. Meehan, Mr. Olver, and Mr. Neal of Massachusetts) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To require the prompt review by the Secretary of the Interior of the long-standing petition by the Mashpee Wampanoag Tribe for Federal recognition, and for other purposes. 
 
 
1.Short title; Findings 
(a)Short TitleThis Act may be cited as the Mashpee Wampanoag Tribal Petition Act. 
(b)FindingsCongress finds the following: 
(1)The Mashpee Wampanoag Tribe is an American Indian tribe as recognized by the State of Massachusetts with a main land base consisting of 55 tribally owned acres in the town of Mashpee, Massachusetts, which is located near the southwestern end of Cape Cod.  
(2)On November 9, 1620, the Mashpee Wampanoag Tribe greeted 102 pilgrims from Plymouth, England, at what became known as Plymouth Rock. 
(3)After teaching the Pilgrims to survive and flourish in their new land, the Mashpee Wampanoag Tribe hosted the first Thanksgiving in 1621.  
(4)In 1685, King James II of England allotted 16,500 acres to the Mashpee Wampanoag Tribe. In 1835, an additional allotment of approximately 10,000 acres was granted to individual Mashpee Wampanoags by an act of the General Court of Massachusetts. 
(5)In 1976, the Mashpee Wampanoag Tribe submitted a petition for Federal recognition to the Secretary of the Interior. 
(6) In 1996, the Mashpee Wampanoag Tribe was placed on the Bureau of Indian Affairs’ ready, waiting for active consideration list.  
(7)In December 2001, a United States district court ruled that the Bureau of Indian Affairs unduly delayed the Mashpee Wampanoag Tribe’s Federal recognition petition and ordered the Bureau to reach an initial decision on recognition within six months.  
(8)Notwithstanding the order of the district court, the Mashpee Wampanoag Tribe still awaits a decision on Federal recognition 28 years after petitioning the Secretary of the Interior and 384 years after welcoming the Pilgrims at Plymouth Rock.  
2.Prompt consideration of Mashpee Wampanoag Tribe petition requesting Federal recognition as an Indian tribe 
(a)Time period for proposed findingNot later than four months after the date of the enactment of this Act, the Assistant Secretary of the Interior for Indian Affairs shall publish a proposed finding with respect to the petition for Federal recognition as an Indian tribe by the Secretary of the Interior consistent with part 83 of title 25, Code of Federal Regulations, submitted by the Mashpee Wampanoag Tribe in 1976. 
(b)Time period for final determinationNot later than one year after the date of the enactment of this Act, the Assistant Secretary of the Interior for Indian Affairs shall publish a final determination with respect to the petition for Federal recognition described in subsection (a). 
(c)Number of members not a factorThe number of persons listed on the membership roll contained in the petition for Federal recognition described in subsection (a) shall not be taken into account in considering the petition, except that the Assistant Secretary of the Interior for Indian Affairs may review the eligibility of individual members or groups listed in the petition in accordance with the provisions of part 83 of title 25, Code of Federal Regulations. 
(d)Effect of failure to complyIf the Assistant Secretary of the Interior for Indian Affairs fails to publish the proposed finding required by subsection (a) or the final determination required by subsection (b) by the end of the time period required for the proposed finding or final determination by such subsections, the Mashpee Wampanoag Tribe may— 
(1)treat such failure as final agency action refusing to recognize the Mashpee Wampanoag Tribe as an Indian tribe; and 
(2)seek in United States district court a determination of whether the petitioner should be recognized as an Indian tribe in accordance with the criteria specified in section 83.7 of title 25, Code of Federal Regulations. 
(e)Review of adverse decisionIf the final determination required by subsection (b) refuses to recognize the Mashpee Wampanoag Tribe as an Indian tribe, the Mashpee Wampanoag Tribe may seek, during the one-year period beginning on the date on which the final determination is published, a review of the determination in a United States district court notwithstanding the availability of other administrative remedies. 
3.No delay for petitions awaiting active considerationIt is the sense of the Congress that the prompt review of the petition for Federal recognition described in section 2(a) will not unnecessarily delay the review of pending fully documented petitions for Federal recognition as an Indian tribe awaiting active consideration as of the date of the enactment of this Act. 
 
